The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to communications filed on 4/16/2021.
Claims 1-20 are pending.
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 10-11, and 15-20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Zezza (US 20190394206 A1).
Regarding claim 1, Zezza discloses a computer-implementable method for performing a data center monitoring and management operation (¶[0189]-[0195], a computing device for executing recited methods), comprising: 
entering a data center management mode (¶[0107], "the deployment server system logs in the deployment server system administrator in response to an authenticated login request"), 
the data center management mode enabling a data center administrator user to selectively provide access to a subset of information available for use by the administrator user (¶[0065], "The limited-administration ontology creation engine 206 may function to create template limited-administration ontologies 230. The template limited-administration ontologies 230 may define domain-level parameters and/or values for use in generating a limited-administration server system [...] the limited-administration ontology creation engine 206 may create a template limited-administration ontology 230 based on input from a deployment server system administrator"; ¶[0027], "a limited-administration server system provides a server that limits administrator privileges. For example, rather than providing an administrator with root access, several “siloed” administrators (or, “managers”) are provided with different and/or distinction privileges"); 
determining whether to provide a designated user access to the subset of information (¶[0111], "In step 410, the deployment server system receives a request for a limited-administration server system (e.g., limited-administration server system 102). For example, a client administrator logging in through a client portal (e.g., generated by client portal engine 210) of the deployment server system may provide the request to the limited-administration server system"; ¶[0112], "the deployment server system identifies and/or selects one or more limited-administration rules (e.g., limited-administration rules 240) and/or a template limited-administration ontology (e.g., a particular template limited-administration ontology 230)"; ¶[0174], "In step 1004, the limited-administration server system generates and/or presents a monitor manager portal"; ¶[0175], "the limited-administration server system authenticates the monitor manager. For example, the monitor manager may provide credentials (e.g., username, password, multi-factor authentication) through the monitor manager portal. In some embodiments, an authentication engine (e.g., authentication engine 304) authenticates the monitor manager. If the authentication is successful, the limited-administration server system may present one or more monitor manager interfaces of the monitor manager portal"); 
creating a monitoring console instance, the monitoring console instance providing the designated user access to the subset of information (¶[0174], "the limited-administration server system generates and/or presents a monitor manager portal"); and, 
enabling the designated user to access the monitoring console instance (¶[0175], "If the authentication is successful, the limited-administration server system may present one or more monitor manager interfaces of the monitor manager portal").
Regarding claim 3, Zezza discloses the method of claim 1, further comprising: providing a data center management mode user interface (¶[0174], "the limited-administration server system generates and/or presents a monitor manager portal"); and 
wherein the subset of information is enabled via the data center management mode user interface (¶[0188], "FIGS. 15A-15B depict screenshots of example monitor manager interfaces 1105-1110 of an example limited-administration server system according to some embodiments. FIG. 15A shows a sign-on page in which a monitor manager may sign-on to monitor manager portal. FIG. 15B shows an example security audit log. The example security audit log includes an entry/action type (e.g., failure audit), a date, time, source application, category, user identifier, computer identifier, event class, and message text").
Regarding claim 4, Zezza discloses the method of claim 1, further comprising: enabling delegated user access to the subset of information (¶[0027], "a limited-administration server system provides a server that limits administrator privileges. For example, rather than providing an administrator with root access, several “siloed” administrators (or, “managers”) are provided with different and/or distinction privileges").
Regarding claim 5, Zezza discloses the method of claim 1, wherein: the designated user comprises at least one of a plurality of command center users (¶[0027], "a limited-administration server system provides a server that limits administrator privileges. For example, rather than providing an administrator with root access, several “siloed” administrators (or, “managers”) are provided with different and/or distinction privileges"); and, 
the monitoring console instance is accessible via a generally viewable command center display device (¶[0174], "the limited-administration server system generates and/or presents a monitor manager portal. The monitor manager portal may be presented in response to a user navigating to the monitor manager portal from another portal and/or interface (e.g., a main portal for the limited-administration server system)" - display device inherent).
Regarding claim 6, Zezza discloses the method of claim 1, further comprising: providing the designated user with remediation task generation rights (¶[0003], "rather than providing an administrator with root access, several “siloed” administrators (or, “managers”) are provided with different and/or distinction privileges"; ¶[0059], "the registration engine 202 functions to register limited-administration managers" where a type of limited administration manager may be, for example, a "access permission manager" or "device manager");
determining when a data center issue alert is received (¶[0099], "The monitor engine 316 may also function to receive one or more alerts (e.g., alerts may be related to activity of users and/or other limited-administration managers). In some embodiments, suspicious activity may trigger an alert"; ¶[0100], "the monitor engine 316 may also function to provide one or more notifications associated with the filtered activity logs and/or alerts. For example, the monitor engine 316 may notify one or more other limited-administration managers"); and, 
generating a data center remediation task in response to the received data center issue alert (¶[0100], "the monitor engine 316 may also function to provide one or more notifications associated with the filtered activity logs and/or alerts. For example, the monitor engine 316 may notify one or more other limited-administration managers, so they may perform appropriate actions (e.g., suspend the user, wipe/deactivate devices)"), 
the data center remediation task being generated by the designated user having the remediation task generation rights (¶[0100], "the monitor engine 316 may notify one or more other limited-administration managers, so they may perform appropriate actions (e.g., suspend the user, wipe/deactivate devices)").
Regarding claims 7 and 10-12, Zezza discloses a system (¶[0189], "a computing device") comprising: 
a processor (¶[0189], "The computing device 1602 comprises a processor"); 
a data bus coupled to the processor (¶[0189], "a communication channel"; Fig. 16, communication channel connected to the processor); and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor (¶[0189], "Any of the systems 102-108, and the communication network 110 may comprise an instance of one or more computing devices 1602. The computing device 1602 comprises a […] memory"; ¶[0191], "Each of the memory system 1606 and the storage system 1608 comprises a computer-readable medium, which stores instructions or programs executable by processor").
The remaining limitations of claims 7 and 10-12 recite features similar in scope to those of claims 1 and 4-6. Therefore, claims 7 and 10-12 are rejected for the same reasons as set forth in claims 1 and 4-6, above.
Regarding claims 13 and 15-18, Zezza discloses a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions (¶[0189], "Any of the systems 102-108, and the communication network 110 may comprise an instance of one or more computing devices 1602. The computing device 1602 comprises a […] memory"; ¶[0191], "Each of the memory system 1606 and the storage system 1608 comprises a computer-readable medium, which stores instructions or programs executable by processor").
The remaining limitations of claims 13 and 15-18 recite features similar in scope to those of claims 1 and 3-6. Therefore, claims 13 and 15-18 are rejected for the same reasons as set forth in claims 1 and 3-6, above.
Regarding claim 19, Zezza discloses the non-transitory, computer-readable storage medium of claim 13, wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (¶[0197], "at least some of the operations may be performed by a group of computers (as examples of machines including processors), with these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., an Application Program Interface (API))"; ¶[0198], "The performance of certain of the operations may be distributed among the processors, not only residing within a single machine, but deployed across a number of machines. In some example embodiments, the processors or processor-implemented engines may be located in a single geographic location (e.g., within a home environment, an office environment, or a server farm). In other example embodiments, the processors or processor-implemented engines may be distributed across a number of geographic locations").
Regarding claim 20, Zezza discloses the non-transitory, computer-readable storage medium of claim 13, wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis (¶[0197], "the one or more processors may also operate to support performance of the relevant operations in a “cloud computing” environment or as a “software as a service” (SaaS). For example, at least some of the operations may be performed by a group of computers (as examples of machines including processors), with these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., an Application Program Interface (API))" where SaaS is an on-demand model).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8-9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zezza (US 20190394206 A1) in view of Suryanarayanan et al. (US 20150019705 A1, hereinafter Suryanarayanan).
Regarding claim 2, Zezza discloses the method of claim 1.
Zezza does not disclose that the monitoring console instance is created for a predetermined finite amount of time.
Suryanarayanan discloses that a monitoring console instance may be created for a predetermined finite amount of time (¶[0069], "instances allocated with a large number of resources may be restricted. For example, such instances may only be provided to certain authorized users, or may only be provided to certain users for limited periods of time").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zezza in view of Suryanarayanan so that a monitoring console instance may be created for a predetermined finite amount of time.
One of ordinary skill in the art would have been motivated because it would prevent large number of resources from being perpetually consumed.
Regarding claim 8, Zezza discloses the system of claim 7. The remaining limitations of claim 8 recite features similar in scope to those of claim 2. Therefore, claim 8 is rejected for the same reasons as set forth in claim 2, above.
Regarding claim 9, the combined system of Zezza and Suryanarayanan discloses the invention substantially as applied to claim 8, above, wherein the instructions executable by the processor are further configured for: providing a data center management mode user interface (Zezza, ¶[0174], "the limited-administration server system generates and/or presents a monitor manager portal"); and 
wherein the subset of information is enabled via the data center management mode user interface (Zezza, ¶[0188], "FIGS. 15A-15B depict screenshots of example monitor manager interfaces 1105-1110 of an example limited-administration server system according to some embodiments. FIG. 15A shows a sign-on page in which a monitor manager may sign-on to monitor manager portal. FIG. 15B shows an example security audit log. The example security audit log includes an entry/action type (e.g., failure audit), a date, time, source application, category, user identifier, computer identifier, event class, and message text").
Regarding claim 14, Zezza discloses the non-transitory, computer-readable storage medium of claim 13. The remaining limitations of claim 14 recite features similar in scope to those of claim 2. Therefore, claim 14 is rejected for the same reasons as set forth in claim 2, above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150095988 A1, which discloses "a data file monitor process" (see ¶[0116]), which may be terminated after "a predetermined time limit is reached" (see ¶[0129]).
US 20150032887 A1, which discloses that "execution of applications that have been active for longer than a time limit" are terminated (¶[0006]).
US 7310671 B1, which discloses "temporary management access by a service provider to a device residing on an access provider network" (see col. 1, lines 29-31).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/Primary Patent Examiner, Art Unit 2446